869 F.2d 594Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re John Henry SMITH, Petitioner.
No. 88-8027.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Feb. 21, 1989.

John Henry Smith, petitioner pro se.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Complaining of delay, John Henry Smith has applied to this Court for a writ of mandamus directing the district court to act upon his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  The district court has since acted on Smith's habeas corpus petition.  Smith v. Warden, Civ. No. HM-84-4561 (D.Md. Sept. 2, 1988).  Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied as moot.


2
PETITION DENIED.